UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2015 Date of reporting period:August 31, 2015 Item 1. Schedule of Investments. Consilium Emerging Market Small Cap Fund Schedule of Investments August 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 79.8% Argentina - 2.3% Banco Macro - ADR * $ Cresud - ADR * Pampa Energia - ADR * Brazil - 2.1% Banco ABC Brasil Cambodia - 1.6% NagaCorp Chile - 1.5% Parque Arauco China - 20.4% China Fiber Optic Network System Group (a) China Lesso Group Holdings China Pioneer Pharma Holdings Ozner Water International Holding * Paradise Entertainment Sinomedia Holding Wasion Group Holdings Colombia - 2.4% Almacenes Exito Cemex Latam Holdings * Egypt - 7.2% Commercial International Bank Egypt Eastern Tobacco Edita Food Industries - Reg S * Talaat Moustafa Group Georgia - 2.0% Bank of Georgia Holdings Greece - 2.2% Sarantis Indonesia - 7.6% Bank Pembangunan Daerah Jawa Timur Global Mediacom Steel Pipe Industry of Indonesia Tiga Pilar Sejahtera Food Kazakhstan - 0.9% Steppe Cement Malaysia - 5.1% Berjaya Auto Cahya Mata Sarawak Protasco Nigeria - 3.5% Ecobank Transnational * Lekoil * Pakistan - 1.6% Lucky Cement Pan Asian- 1.8% Innovalues Peru - 3.9% Alicorp * Cementos Pacasmayo - ADR Philippines - 3.1% Pepsi-Cola Products Philippines Security Bank South Korea - 7.3% Eugene Technology I-Sens * Seegene * Taiwan - 1.7% Lung Yen Life Service Turkey - 1.6% Torunlar Gayrimenkul Yatirim Ortakligi TOTAL COMMON STOCKS (Cost $49,324,644) PARTICIPATION NOTES - 13.4% India - 11.2% HSBC Bank, Amtek Auto, 02/08/2018 HSBC Bank, Federal Bank, 06/30/2016 HSBC Bank, Jammu & Kashmir Bank, 10/28/2016 HSBC Bank, Piramal Enterprises, 03/10/2016 HSBC Bank, Sun TV Network, 09/28/2017 HSBC Bank, Tata Communications, 09/01/2017 Saudi Arabia - 2.2% HSBC Bank, Al Khaleej Training & Education, 07/18/2016 10 HSBC Bank, United International Transportation, 07/31/2017 TOTAL PARTICIPATION NOTES (Cost $7,911,274) INVESTMENT COMPANIES - 3.6% Romania - 1.1% Fondul Proprietatea Vietnam - 2.5% Vietnam Opportunity Fund * TOTAL INVESTMENT COMPANIES (Cost $1,949,897) SHORT-TERM INVESTMENT - 7.3% Fidelity Institutional Government Portfolio, Class I, 0.01% ^ TOTAL SHORT-TERM INVESTMENT (Cost $3,428,859) Total Investments - 104.1% (Cost $62,614,674) Other Assets and Liabilities, Net - (4.1)% ) Total Net Assets - 100.0% $ * Non-income producing security. (a) Illiquid Security - A security is consdered illiquid if it may not be sold or disposed of in the ordinary course of business within seven days at approximately the price at which it is valued.As of August 31, 2015, the fair value of this investment was $1,526,008 or 3.2% of total net assets.Information concerning the illquid security is as follows: Security Shares Dates Acquired Cost Basis China Fiber Optic Network System Group 4/15 - 7/15 $ ^ The rate shown is the annualized seven day effective yield as of August 31, 2015. Reg S - Security sold outside the United States without registration under the Securities Act of 1933. ADR - American Depositary Receipt At August 31, 2015, the sector diversification for the Fund was as follows: % of Sector Net Assets Financials % Consumer Discretionary % Consumer Staples % Information Technology % Health Care % Materials % Industrials % Investment Companies % Telecommunication % Energy % Utilities % Short-Term Investment % Other Assets and Liabilities, Net )% Total % The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's securities as of August 31, 2015: Level 1 Level 2 Level 3 Total Common Stocks $ Participation Notes - - Investment Companies - - Short-Term Investment - - Total Investments in Securities $ The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Securities Balance as of 11/30/2014 $ - Accrued discounts/ premiums - Realized gain (loss) - Change in net unrealized appreciation (depreciation) - Net purchases (sales) - Transfers in and/or out of Level 3 Balance as of 8/31/2015 $ Net unrealized depreciation of Level 3 securities as of August 31, 2015 $ ) Transfers between levels are recognized at the end of the reporting period.During the period ended August 31, 2015, the Fund recognized no transfers to/from Level 1 or 2. The Fund transferred one security from Level 2 to Level 3 during the period due to the illiquidity of the security.The Level 3 investment as of August 31, 2015, represented 3.2% of net assets. The following provides information regarding the valuation techniques, unobservable inputs used, and other information related to the fair value of Level 3 investments as of August 31, 2015: Type of Fair Value Valuation Unobservable Security as of 8/31/15 Technique Input Range Common Stock $ Consensus pricing Discount for lack 13% of marketability The cost basis of investments for federal income tax purposes at August 31, 2015 was as follows*: Consilium Emerging Market Small Cap Fund Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Managed Portfolio Series By (Signature and Title) /s/ James R. Arnold James R. Arnold, President DateOctober 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ James R. Arnold James R. Arnold, President DateOctober 27, 2015 By (Signature and Title)* /s/ Brian R. Wiedmeyer Brian R. Wiedmeyer DateOctober 27, 2015
